                                                                                 JS-6
1

2
                                                                                9/12/2019
3
                                                                                  CW
4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   RAFAEL ARROYO, JR.,                         )   Case No. CV 19-2235 FMO (PLAx)
                                                 )
12                        Plaintiff,             )
                                                 )   JUDGMENT
13                 v.                            )
                                                 )
14   NIKRAD ENTERPRISES, INC.,                   )
                                                 )
15                        Defendant.             )
                                                 )
16

17          Pursuant to plaintiff’s Request for Entry of Judgment Pursuant to FRCP 68(a) (Dkt. 17) and

18   Notice of Acceptance of Offer of Judgment (Dkt. 22-2), IT IS ADJUDGED THAT:

19          1. Judgment shall be entered in favor of plaintiff Rafael Arroyo, Jr. and against defendant

20   Nikrad Enterprises, Inc. (“Nikrad”);

21          2. Nikrad shall pay plaintiff the sum of $4,100, plus allowable costs, which may include

22   attorney’s fees, to be determined by the Court;

23          3. No later than the date of this Order, Nikrad shall make the following changes to at 9409

24   Alondra Blvd, Bellflower, California 90706 (“Subject Property”), all in compliance with the 2010

25   Americans with Disabilities Act Standards and the 2016 California Building Code:

26          a. Provide path of travel from public sidewalk to Subject Property entrance; and

27          b. Provide path of travel to ATM at Subject Property.

28
1          4. The time for completion of the above construction and changes may be modified by the

2    Court only for good cause shown by a party, upon notice and after hearing.

3          5. This action is dismissed.

4    Dated this 12th day of September, 2019.

5

6                                                                   /s/
                                                               Fernando M. Olguin
7                                                          United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
